                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WISCONSIN


BRANDON BRADLEY, SR.,

                         Plaintiff,

                 v.                                             Case No. 20-C-81

KYLE TRITT, et al.,

                         Defendants.


                                               ORDER


          Plaintiff Brandon Bradley, Sr., who is currently serving a state prison sentence at Columbia

Correctional Institution, filed the instant action pursuant to 42 U.S.C. § 1983, alleging that his civil

rights were violated. Plaintiff was allowed to proceed on the following claims: an excessive force

claim against Bikowski, C.O. Wodack, C.O. O’Neal, C.O. Jones, and C.O. Pohl; a failure to

intervene claim against Tritt, Leopold, and Beahm; and a deliberate indifference claim against

Taplin.

          Plaintiff has filed a second motion for sanctions pursuant to Rule 11 of the Federal Rules

of Civil Procedure. Rule 11 allows the court to sanction a party for filing something for an

improper purpose, presenting frivolous arguments, or asserting claims that lack evidentiary

support. Fed. R. Civ. P. 11. In his motion, Plaintiff requests a $20,000 monetary sanction because

Defendants created a fabricated video which he believes Defendants will submit as an exhibit in

this case and Defendants continue to delay litigation by refusing to settle this case. Defendants

have not yet entered any exhibits in this case. Plaintiff’s request for sanctions is based on disputed

facts related to this case, which will be determined by a factfinder. Sanctions are not warranted




           Case 1:20-cv-00081-WCG Filed 07/29/20 Page 1 of 2 Document 56
based merely on Plaintiff’s unsupported allegations. It also appears Plaintiff is complaining about

issues that are unrelated to his claims in this action, and the court is unable to award sanctions on

this basis. Plaintiff has not established that Defendants have violated Rule 11. Therefore,

Plaintiff’s motion for sanctions will be denied.

       Plaintiff also filed a document entitled “Objection” in which he objects to any further

rulings by this court. The court construes Plaintiff’s objection as a motion for recusal. Plaintiff

accuses this court of judicial misconduct, possibly accepting a bribe, having bias toward Plaintiff,

and having sympathy for Defendants, among other reasons. 28 U.S.C. § 455 provides that a judge

should be disqualified if “he has a personal bias or prejudice concerning a party . . . .” There is no

basis for the court to recuse itself. It certainly has not accepted any bribes, and it has no bias or

prejudice concerning Plaintiff. Plaintiff’s assertion that this court has some hidden animus against

him or has sympathy for Defendants is merely the product of speculation and frustration with the

court’s rulings against him. There is no basis for a recusal here.

       IT IS THEREFORE ORDERED that Plaintiff’s motion for sanctions (Dkt. No. 52) is

DENIED.

       IT IS FURTHER ORDERED that Plaintiff’s objections, which the court construes as a

motion for sanctions (Dkt. No. 55) is DENIED.

       Dated at Green Bay, Wisconsin this 28th day of July, 2020.

                                                       s/ William C. Griesbach
                                                       William C. Griesbach
                                                       United States District Judge




                                                   2

         Case 1:20-cv-00081-WCG Filed 07/29/20 Page 2 of 2 Document 56
